         Case 1:19-cv-12358-LTS Document 107 Filed 10/30/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
Civil Action No.
1:19-cv-12358-LTS


                             PILGRIM INSURANCE COMPANY
                                        Plaintiff,


                                                v.


                           WESTFIELD TRANSPORT, INC. ET. AL.
                                      Defendants


                            CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
       In accordance with the Stipulation of Dismissal (CM/ECF No. 130) filed by the parties

on October 30, 2020, this case is hereby dismissed with prejudice, with each party to bear its

own costs and attorney’s fees and with all rights of appeal waived and closed.



SO ORDERED.




                                                     /s/ Leo T. Sorokin
                                                     UNITED STATES DISTRICT COURT


October 30, 2020
